Exhibit 10.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT
 
By and among
 
SELLING SOURCE, LLC,


ROBERT REGULAR


and


ASCEND ACQUISITION CORP.
 
_____________________
 
Dated as of July 1, 2013



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 


TABLE OF CONTENTS
 

   
Page
     
Section 1.
Certain
Definitions                                                                                             
1
     
Section 2.
Demand
Registrations                                                                                             
5
     
Section 3.  
Piggyback
Registrations                                                                                             
7
     
Section 4.   
Shelf
Takedowns                                                                                             
8
     
Section 5.   
Suspension Events; Black-out
Periods                                                                                             
9
      Section 6. 
Lock-Up                                                                                             
10
      Section 7.
Holdback
Agreements                                                                                             
10
      Section 8.
Registration
Procedures                                                                                             
10
      Section 9.
Registration
Expenses                                                                                             
15
      Section 10.
Registration Rights of Other Persons; Transfers of
Rights                                                                                             
15
      Section 11.
Indemnification                                                                                             
16
      Section 12.
Participation in Underwritten
Offerings                                                                                             
18
      Section 13.
Securities Act
Restrictions                                                                                             
18
      Section 14.
Miscellaneous                                                                                             
19

 
 
-i-

--------------------------------------------------------------------------------

 
 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of July 1, 2013, by and among Ascend Acquisition Corp., a Delaware
corporation (the “Company”), Selling Source, LLC, a Delaware limited liability
company (“Selling Source”) and Robert Regular (together with Selling Source, the
“Signing Holders”).
 
RECITALS
 
WHEREAS, each of the Company and the Signing Holders are party to that certain
Merger Agreement and Plan of Reorganization (the “Merger Agreement”), dated as
of June 12, 2013, by and among the Company, Ascend Merger Sub, LLC (“Merger Sub
LLC”), Ascend Merger Sub, Inc. (“Merger Sub Inc.”), Kitara Media, LLC (“Kitara
Media”), New York Publishing Group, Inc. (“NYPG”) and the Signing Holders,
pursuant to which Kitara Media will be merged with and into Merger Sub LLC and
NYPG will be merged with and into Merger Sub Inc. (the “Mergers”); and
 
WHEREAS, the Merger Agreement requires that the Company enter into an agreement
granting the Signing Holders certain registration rights covering any Shares (as
defined below) received by the Signing Holders in connection with the Mergers
and the Merger Agreement.
 
NOW THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and undertakings contained in this Agreement and for other
good and valuable consideration, the parties hereto agree as follows:
 
Section 1.                Certain Definitions.
 
 As used in this Agreement, the following terms have the meanings set forth
below:
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
as of the date on which, or at any time during the period for which, the
determination of affiliation is being made.  For purposes of this definition,
the term “control” (including the correlative meanings of the terms “controlled
by” and “under common control with”), as used with respect to any Person, means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities or by contract or otherwise.
 
“Agreement” has the meaning set forth in the Preamble.
 
 
-1-

--------------------------------------------------------------------------------

 
 
“Beneficially Owns” means, with respect to any Person, the direct or indirect
“beneficial ownership” by such Person of securities, including securities
beneficially owned by others with whom such Person has agreed to act together
for the purpose of acquiring, holding, voting or disposing of such securities,
as determined pursuant to Rule 13d-3 and Rule 13d-5 under the Exchange Act;
provided that, notwithstanding Rule 13d-3(d)(1)(i), a Person shall be deemed to
Beneficially Own the securities that such Person has a right to acquire through
the exercise of an option, warrant, conversion or other right, regardless of
when such right is then exercisable; provided, further, that a Person shall not
be deemed to Beneficially Own (i) securities tendered pursuant to a tender or
exchange offer made by such Person or any of such Person’s Affiliates until such
tendered securities are accepted for payment, purchase or exchange and (ii) any
security as a result of an oral or written agreement, arrangement or
understanding to vote such security if such agreement, arrangement or
understanding: (a) arises solely from a revocable proxy given in response to a
public proxy or consent solicitation made pursuant to, and in accordance with,
the applicable provisions of the Exchange Act and (b) is not also then
reportable by such Person on Schedule 13D under the Exchange Act (or any
comparable or successor report).
 
“Chosen Courts” has the meaning set forth in Section 14(d).
 
“Company” has the meaning set forth in the Preamble.
 
“Demand Request” has the meaning set forth in Section 2(a).
 
“Demand Registration Maximum Number of Shares” has the meaning set forth in
Section 2(d).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, as amended, or any successor federal statute,
and the rules and regulations of the SEC thereunder, all as the same shall be in
effect from time to time.
 
 “Government Entity” means any federal, state, local or foreign government,
governmental subdivision, administrative body or other governmental or
quasi-governmental agency, tribunal, court or other entity with competent
jurisdiction.
 
“Holder” means any of the Signing Holders, or any Person to whom Shares are
transferred as provided in Section 10(c), or any other Person who Beneficially
Owns any Shares and who has been granted registration rights by the Company and
has agreed in writing to be bound by this Agreement with respect to such Shares,
in each case for so long as such Person Beneficially Owns any Shares.
 
“Holders’ Counsel” has the meaning set forth in Section 8(a)(i).
 
“Kitara Media” has the meaning set forth in the Recitals
 
“Lock-Up Period” has the meaning set forth in Section 6(a).
 
“Merger Agreement” has the meaning set forth in the Recitals.
 
“NYPG” has the meaning set forth in the Recitals.
 
“Participating Holder” means, with respect to any Registration Statement or any
offering registered on a Registration Statement, any Holder all or a part of
whose Registerable Securities are registered or are to be registered pursuant to
such Registration Statement.
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a joint venture, a Government Entity, a trust or
other entity or organization.
 
“Primary Piggyback Maximum Number of Shares” has the meaning set forth in
Section 3(b)(i).
 
“Prospectus” means the prospectus or prospectuses (whether preliminary or final)
included in any Registration Statement, as amended or supplemented by any
prospectus supplement with respect to the terms of the offering of any portion
of the Registerable Securities covered by such Registration Statement and by all
other amendments and supplements to the prospectus, including post-effective
amendments and all material incorporated by reference in such prospectus or
prospectuses.
 
 “Registerable Securities” means, with respect to any Person, Shares issued or
issuable to such Person in connection with the Mergers and the Merger Agreement,
together with any securities issued or issuable on such Shares as a result of
any stock split, stock dividend or other distribution or in connection with a
combination of shares, recapitalization, merger, consolidation or similar event
with respect to the foregoing, but excluding any and all securities that at any
time after the date hereof (a) have been sold pursuant to an effective
Registration Statement or Rule 144 under the Securities Act or any other
exemption from registration then available under the Securities Act, (b) have
been sold in a transaction where a subsequent public distribution of such
securities would not require registration under the Securities Act, (c) have
been issued but are no longer outstanding, or (d) for purposes of Section 2
only, are eligible for sale under Rule 144 under the Securities Act or any other
similar exemption within a three month period in a manner that would not
reasonably be likely to adversely affect the sales price of such Shares (or any
combination of clauses (a), (b), (c) and (d) of this definition).
 
“Registration Expenses” has the meaning set forth in Section 9(a).
 
“Registration Statement” means any registration statement of the Company that
covers any of the Registerable Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits and
all documents incorporated by reference in such registration statement.
 
“SEC” means the United States Securities and Exchange Commission or any
successor agency administering the Securities Act.
 
“Secondary Piggyback Maximum Number of Shares” has the meaning set forth in
Section 3(b)(ii).
 
“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.
 
“Selling Source” has the meaning set forth in the Preamble.
 
 
-3-

--------------------------------------------------------------------------------

 
 
“Shares” means, as applicable, (i) shares of common stock of the Company, (ii)
shares of the common stock or other equity securities for which shares of common
stock of the Company have been converted or exchanged of a successor corporation
or other entity into which the Company is converted or merged, (iii) shares of
common stock or other equity securities of a corporation or other entity
otherwise formed or designated by the Company or the members of the Company for
the purpose of offering securities to the public for which shares of common
stock of the Company have been converted or exchanged or are convertible or
exchangeable or (iv) shares of common stock or other equity securities of an
entity to which the assets of the Company and/or its Subsidiaries have been
transferred, whose securities the Company has determined to offer to the public
and for which shares of common stock of the Company have been converted or
exchanged or are convertible or exchangeable.
 
“Shelf Registration” has the meaning set forth in Section 2(a).
 
“Shelf Registration Maximum Number of Shares” has the meaning set forth in
Section 4(b).
 
“Shelf Takedown” has the meaning set forth in Section 4(a).
 
“Subsidiary” means any Person of which (i) a majority of the outstanding share
capital, voting securities or other equity interests are owned, directly or
indirectly, by the Company and/or any other Subsidiary or (ii) the Company
and/or any other Subsidiary is entitled, directly or indirectly, to appoint a
majority of the board of directors or comparable body of such Person.
 
“Suspension Event” has the meaning set forth in Section 5(a).
 
“Underwritten Offering” means a registered, public offering in which securities
of the Company are sold to one or more underwriters on a firm-commitment basis
for reoffering to the public.
 
“Withdrawn Registration” has the meaning set forth in Section 2(b).
 
In addition to the above definitions, unless the express context otherwise
requires:
 
(i)         the words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement;
 
(ii)        the terms defined in the singular have a comparable meaning when
used in the plural, and vice versa;
 
(iii)       the symbol “$” shall mean the lawful currency of the United States
of America;
 
(iv)       When calculating the period of time before which, within which or
following which any act is to be done or step taken pursuant to this Agreement,
the date that is the reference date in calculating such period is excluded.  If
the last day of such period is a non-business day, the period in question ends
on the next succeeding business day;
 
 
-4-

--------------------------------------------------------------------------------

 
 
(v)        references herein to a specific Section or Subsection shall refer,
respectively, to Sections or Subsections of this Agreement;
 
(vi)       wherever the word “include,” “includes” or “including” is used in
this Agreement, it shall be deemed to be followed by the words “without
limitation” unless otherwise specifically provided;
 
(vii)      whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms; and
 
(viii)     it is the intention of the parties hereto that this Agreement not be
construed more strictly with regard to one party than with regard to any other
party.
 
Section 2.                 Demand Registrations.
 
(a)             Right to Request Registration.  Subject to the restrictions of
this Section 2, the Holders of 30% of the Registerable Securities may request in
writing (each such request, a “Demand Request”) that the Company effect a
registration for resale under the Securities Act of all or part of such Holders’
Registerable Securities either (i) on Form S-1 or any similar long-form
Registration Statement or (ii) if the Company is then eligible, on Form S-3 or
any similar short-form Registration Statement, including for offerings to be
made on a delayed or continuous basis pursuant to Rule 415 under the Securities
Act (such a Registration Statement for offerings to be made on Form S-3 pursuant
to Rule 415, a “Shelf Registration”).  The Company shall use reasonable best
efforts to (i) file such a Registration Statement within 90 days (in the case of
a Form S-1) or within 45 days (in the case of a Form S-3) after receiving the
Demand Request and (ii) cause such Registration Statement to be declared
effective by the SEC as soon as practicable thereafter; provided that the
Company shall have the right to postpone or withdraw the filing of any such
Registration Statement on account of a Suspension Event.  The Company may
satisfy its obligation to effect a registration upon a Demand Request by
amending a previously filed Shelf Registration.
 
(b)             Number of Demand Requests.  The Holders may make a maximum of
three Demand Requests for registration on Form S-1 or other long-form
Registration Statement and, subject to Section 2(c), an unlimited number of
Demand Requests for registration on Form S-3 or other short-form Registration
Statement.  If the Company withdraws pursuant to Section 5(a) any Registration
Statement filed pursuant to a Demand Request before the end of the 60-day period
of effectiveness provided for in Section 2(f) and before 80% of the Registerable
Securities covered by such Demand Request have been sold pursuant thereto (a
“Withdrawn Registration”), the Holders of Registerable Securities remaining
unsold and originally covered by such Withdrawn Registration shall be entitled
to a replacement Demand Request with respect to such Registerable Securities,
which replacement Demand Request shall be subject to all of the provisions of
this Agreement.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(c)             Restrictions on Demand Requests.  The Company shall not be
required to give effect to a Demand Request if: (i) the Company has registered
Registerable Securities pursuant to a Demand Request in the preceding 90 days,
(ii) the Company has previously registered any Registerable Securities pursuant
to a Demand Request twice during the calendar year in which such Demand Request
is made, (iii) the Company has registered its Registerable Securities during the
preceding 90 days (other than in relation to a merger, combination or employee
stock plan) or (iv) the Registerable Securities requested to be registered do
not have in the aggregate a market value of at least $1 million.  A Demand
Request shall not count for the purposes of determining when the Company may
refuse to give effect to another Demand Request pursuant to Section 2(b) or this
Section 2(c) if (i) the Registration Statement has not been declared effective
by the SEC or does not become effective in accordance with the Securities Act,
(ii) after becoming effective, the Registration Statement or the applicable
offer, sale or distribution of Registerable Securities is materially interfered
with by any stop order, injunction or similar order or requirement of the SEC or
other Government Entity, and does not within 45 days thereafter become
effective, (iii) the Holders making such Demand Request shall have withdrawn
such Demand Request or otherwise determined not to pursue such registration
prior to the filing of the Registration Statement, (iv) the Holders of
Registerable Securities are entitled to a replacement Demand Request pursuant to
Section 2(b) or (v) the conditions specified in the underwriting agreement
related to the offering, if any, are not satisfied due to a breach by the
Company of its covenants, representations or warranties under this Agreement and
such unsatisfied conditions are not waived.
 
(d)             Priority on Demand Registrations.  If, in conjunction with a
Registration Statement filed pursuant to a Demand Request conducted as an
Underwritten Offering, the managing underwriters advise the Company that, in
their opinion, the number of Registerable Securities proposed to be included in
an Underwritten Offering in connection with such Registration Statement exceeds
the number of Registerable Securities that can be sold in such offering without
materially delaying or jeopardizing the success of such offering (including the
price per share of the Shares proposed to be sold in such offering) (such number
of shares being referred to herein as the “Demand Registration Maximum Number of
Shares”), the Company shall include in such offering: (i) first, all
Registerable Securities requested to be included by all Holders on a pro rata
basis based on the number of Registerable Securities Beneficially Owned by each
such Holder without exceeding the Demand Registration Maximum Number of Shares
and (ii) second, to the extent that the Demand Registration Maximum Number of
Shares has not been reached under the foregoing clause (i), up to the number of
Registerable Securities to be issued and sold by the Company in such offering,
if any, without exceeding the Demand Registration Maximum Number of Shares.
 
(e)             Underwriting Requests.  Any Demand Request for registration on
Form S-1 or other long-form Registration Statement must be for an Underwritten
Offering.  Upon such Demand Request, the Company shall have the right to select
the underwriters and the managing underwriter (each shall be of recognized
national standing) with the consent of the initiating Holder (by a majority of
the Registerable Securities being registered by such initiating Holder), which
consent shall not be unreasonably withheld.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(f)             Effective Period of Registration Statements Pursuant to Demand
Requests.  Upon the date of effectiveness of any Registration Statement filed
pursuant to a Demand Request for an Underwritten Offering (other than a Shelf
Registration), if such offering is priced promptly on or after such date, the
Company shall use reasonable best efforts to keep such Registration Statement
effective for a period equal to 60 days from such date (or if such Registration
Statement is not effective for any period within such 60 days, such 60-day
period shall be extended by the number of days during such period when such
Registration Statement is not effective) or such shorter period that will
terminate when all of the Registerable Securities covered by such Demand Request
have been sold.
 
Section 3.               Piggyback Registrations.
 
(a)             Right to Piggyback.  If (i) the Company proposes to file a
Registration Statement (whether or not for sale for its own account), (ii) the
Company proposes to effect a Shelf Takedown from an already effective Shelf
Registration of its equity securities or securities convertible into equity
securities or (iii) a Demand Request is made to which the Company is required to
give effect pursuant to Section 2, the Company shall provide written notice to
all Holders of such proposal or Demand Request within 10 days thereof and in any
event at least 30 days prior to filing a Registration Statement pursuant to such
proposal or Demand Request.  Subject to the restrictions of this Section 3, each
Holder shall have the right to include in such Registration Statement such
number of Registerable Securities as such Holder requests; provided that the
Company shall have the right to postpone or withdraw the filing of any such
Registration Statement or Shelf Takedown as provided by this Agreement.
 
(b)             Priority on Piggyback Registrations.
 
(i)          Priority on Primary Piggyback Registrations.  If the Company
registers Registerable Securities pursuant to clauses (i) or (ii) of Section
3(a) and the managing underwriters advise the Company that, in their opinion,
the number of Registerable Securities proposed to be included in an Underwritten
Offering in connection with such Registration Statement exceeds the number of
Registerable Securities that can be sold in such offering without materially
delaying or jeopardizing the success of such offering (including the price per
share of the Shares proposed to be sold in such offering) (the “Primary
Piggyback Maximum Number of Shares”), the Company shall include in such
offering: (i) first, up to the number of Registerable Securities to be issued
and sold by the Company in such offering, if any, without exceeding the Primary
Piggyback Maximum Number of Shares and (ii) second, to the extent that the
Primary Piggyback Maximum Number of Shares has not been reached under the
foregoing clause (i), all Registerable Securities requested to be included by
all Holders on a pro rata basis based on the number of Registerable Securities
Beneficially Owned by each such Holder without exceeding the Primary Piggyback
Maximum Number of Shares.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(ii)          Priority on Secondary Piggyback Registrations.  If the Company
registers Registerable Securities for any Holder pursuant to clause (iii) of
Section 3(a) and the managing underwriters advise the Company that, in their
opinion, the number of Registerable Securities proposed to be included in an
Underwritten Offering in connection with such Registration Statement exceeds the
number of Registerable Securities that can be sold in such offering without
materially delaying or jeopardizing the success of such offering (including the
price per share of the Shares proposed to be sold in such offering) (the
“Secondary Piggyback Maximum Number of Shares”), the Company shall include in
such offering: (i) first, all Registerable Securities requested to be included
by all Holders on a pro rata basis based on the number of Registerable
Securities Beneficially Owned by each such Holder without exceeding the
Secondary Piggyback Maximum Number of Shares and (ii) second, to the extent that
the Secondary Piggyback Maximum Number of Shares has not been reached under the
foregoing clause (i), up to the number of Shares to be issued and sold by the
Company in such offering, if any, without exceeding the Secondary Piggyback
Maximum Number of Shares.
 
Section 4.                Shelf Takedowns.
 
(a)             Right to Effect a Shelf Takedown.  Holders holding Registerable
Securities registered pursuant to a Shelf Registration shall be entitled, at any
time and from time to time when the Shelf Registration is effective, to sell
such Registerable Securities as are then registered pursuant to such Shelf
Registration (each, a “Shelf Takedown”), but only upon not less than three days’
prior written notice to the Company (whether or not such takedown is
underwritten).  No prior notice shall be required of any sale pursuant to a plan
that complies with Rule 10b5-1 under the Exchange Act, provided that the Company
has received a written copy of such plan in advance of the first sale
thereunder. Holders holding Registerable Securities registered pursuant to a
Shelf Registration shall each be entitled to request that a Shelf Takedown be an
Underwritten Offering if, based on the then-current market prices, the number of
Registerable Securities included in such Underwritten Offering would yield gross
proceeds to all Participating Holders of at least $1 million.  Holders
participating in the Shelf Takedown shall not be entitled to request that a
Shelf Takedown be part of an Underwritten Offering within 30 days after the
pricing date of any other Underwritten Offering effected pursuant to a Demand
Request or Section 3(a).  Each Holder shall give the Company prompt written
notice of the consummation of a Shelf Takedown, whether or not part of an
Underwritten Offering.
 
(b)             Priority on Underwritten Shelf Takedowns.  If, in conjunction
with a Shelf Takedown conducted as an Underwritten Offering, the managing
underwriters advise the Company that, in their opinion, the number of
Registerable Securities proposed to be included in an Underwritten Offering in
connection with such Shelf Takedown exceeds the number of Registerable
Securities that can be sold in such offering without materially delaying or
jeopardizing the success of such offering (including the price per share of the
Shares proposed to be sold in such offering) (the “Shelf Registration Maximum
Number of Shares”), the Company shall include in such offering: (i) first, all
Registerable Securities requested to be included by all Holders on a pro rata
basis based on the number of Registerable Securities Beneficially Owned by each
such Holder without exceeding the Shelf Registration Maximum Number of Shares
and (ii) second, to the extent that the Shelf Registration Maximum Number of
Shares has not been reached under the foregoing clause (i), up to the number of
Registerable Securities to be issued and sold by the Company in such offering,
if any, without exceeding the Shelf Registration Maximum Number of Shares.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(c)             Selection of Underwriters.  If any of the Registerable
Securities are to be sold in a Shelf Takedown that is conducted as an
Underwritten Offering, the Company shall have the right to select the
underwriters and the managing underwriter (each shall be of recognized national
standing) with the consent of the initiating Holder (by a majority of the
Registerable Securities being registered by such initiating Holder), which
consent shall not be unreasonably withheld.
 
(d)             Effective Period of Shelf Registrations.  The Company shall use
reasonable best efforts to keep any Shelf Registration effective for a period of
one year after the effective date of such Registration Statement (or if such
Registration Statement is not effective for any period within such year, such
one-year period shall be extended by the number of days during such period when
such Registration Statement is not effective).
 
Section 5.                Suspension Events; Black-out Periods.
 
(a)             Suspension Events.  The Company may delay the requested filing
or effectiveness of a Registration Statement in conjunction with a Demand
Request for a period of up to 90 days from the date of such Demand Request, or
withdraw any Registration Statement that has been filed, if at the time that
such Demand Request is made (i) the Company engages or plans to engage in a
registered offering as to which the Holders may include all of their
Registerable Securities subject to such Demand Request and the Company has taken
substantial steps (including selecting a managing underwriter, which shall be of
recognized national standing, for such offering) and is proceeding with
reasonable diligence to effect such offering and (ii) the Company reasonably and
in good faith determines that the registration and distribution of Registerable
Securities resulting from such Demand Request would adversely affect the Company
or a business combination, tender offer, acquisition or other corporate event
involving the Company that is proposed, initiated or announced by another Person
beyond the control of the Company (each of the events listed in Subsections (i)
and (ii) of this Section 5(a), a “Suspension Event”).  The Company shall provide
prompt written notice to the Holders making the Demand Request of any Suspension
Event and any withdrawal of a Registration Statement pursuant to this Section
5(a), including the reasons therefor.
 
(b)             Black-out Periods.  Following the effectiveness of a
Registration Statement, the Participating Holder will not effect any sales of
Shares pursuant to such Registration Statement at any time after they have
received notice from the Company to suspend sales (i) as a result of a
Suspension Event or (ii) so that the Company may correct or update the
Registration Statement, which correction shall be promptly made.  Each
Participating Holder may recommence effecting sales of Shares pursuant to the
Registration Statement following further notice to such effect from the Company,
which notice shall be given promptly after the conclusion or completion of any
such Suspension Event, correction or update.
 
 
-9-

--------------------------------------------------------------------------------

 
 
Section 6.                 Lock-Up.
 
(a)             Subject to the provisions of this Section 6, no Holder shall
sell or otherwise transfer or dispose of any Shares pursuant to a public
offering, a private placement, Rule 144 or otherwise for a period of time (the
“Lock-Up Period”) if the Company has filed a Registration Statement in respect
of an Underwritten Offering of the Company’s equity securities and the managing
underwriter reasonably determines that such sales by such Persons would
materially adversely affect such offering.
 
(b)             The Lock-Up Period shall not begin more than seven days before
the date on which the Registration Statement is estimated in good faith by the
Company to become effective, and shall not extend beyond 90 days following such
effectiveness.
 
(c)             Section 6(a) shall not apply to any Holder unless the Company’s
directors and officers and all Holders of over 1% of the Registerable Securities
of the Company agree to adhere to the Lock-Up Period specified in this Section 6
or are subject to restrictions which are substantially the same as the
restrictions contained in this Section 6.
 
(d)             Any discretionary waiver or termination of the requirements
under this Section 6 made by the managing underwriter of an Underwritten
Offering shall apply to each Holder of Registerable Securities on a pro rata
basis in accordance with the number of Registerable Securities Beneficially
Owned by such Holder immediately before such Underwritten Offering.
 
Section 7.                 Holdback Agreements.
 
The Company agrees not to effect any sale or distribution of any of its equity
securities during the seven days prior to and during the 90 days beginning on
the effective date of any Underwritten Offering pursuant to a Shelf Takedown or
a Demand Request (except as part of any such Underwritten Offering or pursuant
to registrations on Form S-8 or S-4 or any successor forms thereto) unless the
underwriters managing such Underwritten Offering advise the Company or the
Holders that the Company’s failure to do so will adversely affect the pricing of
the offering.
 
Section 8.                 Registration Procedures.
 
(a)             Whenever any Holder requests that any Registerable Securities be
registered pursuant to this Agreement, the Company shall use reasonable best
efforts to effect, as soon as practical as provided herein, the registration and
the sale of such Registerable Securities in accordance with the intended methods
of disposition thereof, and, pursuant thereto, the Company shall, as soon as
practical as provided herein:
 
 
-10-

--------------------------------------------------------------------------------

 
 
(i)           subject to the other provisions of this Agreement, use reasonable
best efforts to prepare and file with the SEC a Registration Statement with
respect to such Registerable Securities and cause such Registration Statement to
become effective (unless it is automatically effective upon filing) and before
filing a Registration Statement or Prospectus or any amendments or supplements
thereto, furnish to each Participating Holder and the underwriters or other
distributors, if any, copies of all such documents proposed to be filed,
including documents incorporated by reference in the Prospectus and, if
requested by any Participating Holder, one set of the exhibits incorporated by
reference, and each Participating Holder and one counsel selected by
Participating Holders holding a majority of Shares registered on such
Registration Statement (a “Holders’ Counsel”) shall have five business days to
review and comment on the Registration Statement and each such Prospectus (and
each amendment or supplement thereto) before it is filed with the SEC, and each
Participating Holder shall have the opportunity to object to any information
pertaining to such Participating Holder that is contained therein within five
business days of receipt of the documents proposed to be filed, and the Company
will make the corrections reasonably requested by the Participating Holder(s)
with respect to such information prior to filing any Registration Statement or
Prospectus or any amendment or supplement thereto;
 
(ii)           use reasonable best efforts to prepare and file with the SEC such
amendments and supplements to such Registration Statement and the Prospectus
used in connection therewith as may be necessary to comply with the applicable
requirements of the Securities Act and to keep such Registration Statement
effective for the relevant period required hereunder, but in any case (other
than a Shelf Registration) no longer than is necessary to complete the
distribution of Registerable Securities covered by such Registration Statement,
and to comply with the applicable requirements of the Securities Act with
respect to the disposition of all Registerable Securities covered by such
Registration Statement during such period in accordance with the intended
methods of disposition set forth in such Registration Statement;
 
(iii)          use reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of any Registration Statement or the lifting of any
suspension of the qualification or exemption from qualification of any
Registerable Securities for sale in any jurisdiction in the United States;
 
(iv)          furnish to all Participating Holders and each managing
underwriter, if any, without charge, conformed copies of each Registration
Statement and amendment thereto and copies of each supplement thereto promptly
after they are filed with the SEC and deliver, without charge, to such Persons
such number of copies of the preliminary and final Prospectus and any supplement
thereto as the Participating Holder(s) may reasonably request in order to
facilitate the disposition of the Registerable Securities covered by such
Registration Statement in conformity with the requirements of the Securities
Act;
 
 
-11-

--------------------------------------------------------------------------------

 
 
(v)          use reasonable best efforts to register or qualify such
Registerable Securities under such other securities or “blue sky” laws of such
U.S. jurisdictions as the Participating Holders reasonably request and continue
such registration or qualification in effect in such jurisdictions for as long
as the applicable Registration Statement may be required to be kept effective
under this Agreement (provided that the Company will not be required to
(A) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Subsection (v), (B) subject itself
to taxation in any such jurisdiction or (C) consent to general service of
process in any such jurisdiction);
 
(vi)          notify each Participating Holder and each distributor of such
Registerable Securities, at any time when a Prospectus relating thereto is
required under the Securities Act to be delivered by such distributor, of the
occurrence of any event as a result of which the Prospectus included in such
Registration Statement contains an untrue statement of a material fact or omits
a material fact necessary to make the statements therein not misleading, and, at
the request of any Participating Holder, the Company shall use reasonable best
efforts to prepare, as soon as practical, a supplement or amendment to such
Prospectus so that, as thereafter delivered to the purchasers of such
Registerable Securities, such Prospectus shall not contain an untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein not misleading;
 
(vii)         in the case of an Underwritten Offering, enter into an
underwriting agreement containing such provisions (including provisions for
indemnification, lockups, opinions of counsel and comfort letters) as are
customary and reasonable for an offering of such kind, and take all such other
customary and reasonable actions as the managing underwriters of such offering
may request in order to facilitate the disposition of such Registerable
Securities (including making members of senior management of the Company
available to participate in “road-show” and other customary marketing
activities);
 
(viii)        in the case of an Underwritten Offering, and to the extent not
prohibited by applicable law or pre-existing applicable contractual
restrictions, (1) make reasonably available upon reasonable notice and during
regular business hours, for inspection by the Participating Holder(s), Holders’
Counsel, the managing underwriters of such offering and one attorney and one
accountant for such managing underwriter, pertinent corporate documents and
financial and other records of the Company and its Subsidiaries and controlled
Affiliates, (2) cause the Company’s officers and employees to supply information
reasonably requested by the Participating Holder(s) or such managing
underwriters or attorney in connection with such offering and (3) make the
Company’s independent accountants available for any such managing underwriters’
due diligence; provided, however, that such records and other information shall
be subject to such confidential treatment as is customary for underwriters’ due
diligence reviews and; provided, further, that, unless the disclosure of such
records is necessary to avoid or correct a misstatement or omission in the
Registration Statement or otherwise to comply with federal securities laws or
the release of such records is ordered pursuant to a subpoena or other order
from a court of competent jurisdiction, the Company shall not be required to
provide any information under this Subsection (viii) if (1) the Company
believes, after consultation with counsel for the Company, that to do so would
cause the Company to forfeit an attorney-client privilege that was applicable to
such information or (2) if either (A) the Company has requested and been granted
from the SEC confidential treatment of such information contained in any filing
with the SEC or documents provided supplementally or otherwise or (B) the
Company reasonably determines in good faith that such records are confidential
and so notifies the Persons requesting the records in writing unless, prior to
furnishing any such information with respect to (1) or (2), such Person
requesting such information agrees to enter into a confidentiality agreement in
customary form and subject to customary exceptions; and provided, further, that
each such Person agrees that it will, upon learning that disclosure of such
records is sought in a court of competent jurisdiction, give notice to the
Company and allow the Company, at its expense, to undertake appropriate action
and to prevent disclosure of the records deemed confidential;
 
 
-12-

--------------------------------------------------------------------------------

 
 
(ix)          use reasonable best efforts to cause all such Registerable
Securities to be listed on each securities exchange (if any) selected by the
Holders holding at least a majority of the Registerable Securities;
 
(x)           provide a transfer agent and registrar for all such Registerable
Securities not later than the effective date of such Registration Statement and,
a reasonable time before any proposed sale of Registerable Securities pursuant
to a Registration Statement, provide the transfer agent with printed
certificates for the Registerable Securities to be sold;
 
(xi)          make generally available to its security holders a consolidated
earnings statement (which need not be audited) for a period of 12 months
beginning after the effective date of the Registration Statement as soon as
reasonably practicable after the end of such period, which earnings statement
shall satisfy the requirements of an earnings statement under Section 11(a) of
the Securities Act and Rule 158 thereunder, and which requirement will be deemed
to be satisfied if the Company timely files complete and accurate information on
Forms 10-Q, 10-K and 8-K under the Exchange Act; and
 
(xii)         as promptly as practicable notify the Participating Holder(s) and
the managing underwriters of any Underwritten Offering, if any:
 
(1)           when the Registration Statement, any pre-effective amendment, the
Prospectus or any Prospectus supplement or any post-effective amendment to the
Registration Statement has been filed and, with respect to the Registration
Statement or any post-effective amendment, when the same has become effective;
 
(2)           of any request by the SEC for amendments or supplements to the
Registration Statement or the Prospectus or for any additional information
regarding any Participating Holder;
 
 
-13-

--------------------------------------------------------------------------------

 
 
(3)           of the notification to the Company by the SEC of its initiation of
any proceeding with respect to the issuance by the SEC of any stop order
suspending the effectiveness of the Registration Statement; and
 
(4)           of the receipt by the Company of any notification with respect to
the suspension of the qualification of any Registerable Securities for sale
under the applicable securities or “blue sky” laws of any jurisdiction; and
 
keep Holders’ Counsel reasonably apprised as to the intention and progress of
the Company with respect to any Registration Statement hereunder, including by
providing Holders’ Counsel with copies of all written correspondence with the
SEC in connection with any Registration Statement or Prospectus filed hereunder.
 
(b)             The Company shall ensure that (i) no Registration Statement
(including any amendments thereto) shall contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein not misleading, and (ii) no Prospectus
(including any supplements thereto) shall contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, in each case, except for any untrue statement or alleged untrue
statement of a material fact or omission or alleged omission of a material fact
made in reliance on and in conformity with written information furnished to the
Company by or on behalf of the Holder(s) or any underwriter or other distributor
specifically for use therein.
 
(c)             At all times after the Company has filed a Registration
Statement with the SEC pursuant to the requirements of the Securities Act, the
Company shall use reasonable best efforts to continuously maintain in effect the
Registration Statement for the relevant period required hereunder under Section
12 of the Exchange Act and to file all reports required to be filed by it under
the Securities Act and the Exchange Act and the rules and regulations adopted by
the SEC thereunder, all to the extent required to enable the Holder(s) to be
eligible to sell Registerable Securities pursuant to Rules 144 and 144A under
the Securities Act.
 
(d)             The Company may require the Participating Holder(s) and each
distributor of Registerable Securities as to which any registration is being
effected to furnish to the Company any other information regarding such Person
and the distribution of such securities as the Company may from time to time
reasonably request.
 
(e)             The Company may prepare and deliver an issuer free-writing
prospectus (as such term is defined in Rule 405 under the Securities Act) in
lieu of any supplement to a prospectus, and references herein to any
“supplement” to a Prospectus shall include any such issuer free-writing
prospectus.  Neither any Participating Holder nor any other seller of
Registerable Securities may use a free-writing prospectus to offer or sell any
such shares without the Company’s prior written consent.
 
 
-14-

--------------------------------------------------------------------------------

 
 
(f)             It is understood and agreed that any failure of the Company to
file a Registration Statement or any amendment or supplement thereto or to cause
any such document to become or remain effective or usable within or for any
particular period of time as provided in this Agreement, due to reasons that are
not reasonably within its control, or due to any refusal of the SEC to permit a
Registration Statement or prospectus to become or remain effective or to be used
because of unresolved SEC comments thereon (or on any documents incorporated
therein by reference) despite the Company’s good faith and diligent efforts to
resolve those comments, shall not be a breach of this Agreement. However,
neither shall any such failure relieve the Company of its obligations hereunder
to use reasonable best efforts to remedy such failure.
 
Section 9.               Registration Expenses.
 
(a)            The Company shall pay all customary fees and expenses incident to
the Company’s performance of or compliance with this Agreement, including all
registration and filing fees, fees and expenses of compliance with securities or
“blue sky” laws, Financial Industry Regulatory Authority fees, exchange listing
fees, printing expenses, transfer agent’s and registrar’s fees, cost of
distributing Prospectuses in preliminary and final form as well as any
supplements thereto, and all reasonable fees and disbursements of one counsel
for all Holders participating in the offering, counsel for the Company and all
independent certified public accountants and other Persons retained by the
Company other than any underwriting discounts or commissions attributable to the
sale of Shares (collectively, “Registration Expenses”).  All underwriting
discounts and commissions attributable to the sale of Shares shall be paid by
the Holder(s) of the relevant Shares.
 
(b)            The obligation of the Company to pay all Registration Expenses
shall apply irrespective of whether a registration, once properly demanded or
requested, if applicable, becomes effective, is withdrawn or suspended, is
converted to another form of registration and irrespective of when any of the
foregoing shall occur.
 
Section 10.              Registration Rights of Other Persons; Transfers of
Rights.
 
(a)             Superior Registration Rights.  The Company shall not grant to
any Person with respect to any equity securities of the Company, or any
securities convertible into or exchangeable or exercisable for any equity
securities of the Company, registration rights that have terms more favorable
than the registration rights granted to the Holders in this Agreement unless
similar rights are granted to the Holders.
 
(b)             Subsequent Registration Rights.  The Company shall not grant to
any Person registration rights unless the rights are consistent with the
provisions of this Agreement.  The Company shall not grant to any Person the
right to request the Company to register any securities other than securities of
the same class as the Registerable Securities being registered pursuant to a
Demand Request.
 
(c)             Transfers by Holders. The Holders can transfer their rights
under this Agreement only in connection with a transfer of Shares and only if
the transferee agrees in writing to be bound by this Agreement in the same
capacity as the transferor (and, for the sake of clarity, such transferee shall
be entitled to all rights of such transferor) with respect to such transferred
Shares, as applicable.  This Section 10(c) shall apply to all future permitted
transfers of the Shares.
 
 
-15-

--------------------------------------------------------------------------------

 
 
Section 11.              Indemnification.
 
(a)             Indemnification by the Company.  The Company shall indemnify, to
the fullest extent permitted by law, each Holder, its Affiliates and each Person
who controls such Holder (within the meaning of the Securities Act) and their
respective officers and directors against all losses, claims, damages,
liabilities and expenses arising out of or based upon any untrue or alleged
untrue statement of material fact contained in any Registration Statement,
Prospectus or preliminary Prospectus or any amendment thereof or supplement
thereto or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading or any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act or applicable “blue sky” laws, except insofar as the same (i) are
made in reliance and in conformity with information relating to such Holder
furnished in writing to the Company by such Holder expressly for use therein or
(ii) are caused by such Holder’s failure to deliver to such Holder’s immediate
purchaser a copy of the Registration Statement or Prospectus or any amendments
or supplements thereto (if the same was required by applicable law to be so
delivered) after the Company has furnished such Holder with a sufficient number
of copies of the same.  In connection with an Underwritten Offering, the Company
shall indemnify such underwriters, each Person who controls such underwriters
(within the meaning of the Securities Act) and their respective officers and
directors to the same extent as provided above with respect to the
indemnification of the Holders.  The indemnification provided for under this
Section 11(a) shall remain in full force and effect regardless of any
investigation made by or on behalf of the Holders, their Affiliates and each
Person who controls such Holders (within the meaning of the Securities Act) and
their respective officers and directors and shall survive the transfer of the
Registerable Securities by the Holders pursuant to Section 10.
 
(b)             Indemnification by the Holders.  In connection with any
Registration Statement in which there are Participating Holders, each such
Participating Holder shall furnish to the Company in writing such information as
the Company reasonably requests for use in connection with any such Registration
Statement or Prospectus and shall indemnify, severally and not jointly, to the
fullest extent permitted by law, the Company, its Affiliates and each Person who
controls the Company (within the meaning of the Securities Act) and their
respective officers and directors against all losses, claims, damages,
liabilities and expenses arising out of or based upon any untrue or alleged
untrue statement of material fact contained in the Registration Statement,
Prospectus or preliminary Prospectus or any amendment thereof or supplement
thereto or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only to the extent that the same are made in reliance and in conformity with
information relating to such Holder furnished in writing to the Company by such
Holder expressly for use therein or caused by such Holder’s failure to deliver
to such Holder’s immediate purchaser a copy of the Registration Statement or
Prospectus or any amendments or supplements thereto (if the same was required by
applicable law to be so delivered) after the Company has furnished such Holder
with a sufficient number of copies of the same; provided, however, that the
liability of each such Holder shall be in proportion to and limited to the net
amount received by such Holder from the sale of Registerable Securities pursuant
to such Registration Statement.  The indemnification provided for under this
Agreement shall remain in full force and effect regardless of any investigation
made by or on behalf of the indemnified Person or any officer, director or
controlling Person of such indemnified Person and shall survive the transfer of
securities.
 
 
-16-

--------------------------------------------------------------------------------

 
 
(c)             Indemnification Procedures. Any Person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
and (ii) unless in such indemnified party’s reasonable judgment a conflict of
interest between such indemnified and indemnifying parties may exist with
respect to such claim, permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party.  If
such defense is assumed, the indemnifying party shall not be subject to any
liability for any settlement made by the indemnified party without its consent
(so long as such consent is not withheld unreasonably).  An indemnifying party
who is not entitled to, or elects not to, assume the defense of a claim shall
not be obligated to pay the fees and expenses of more than one counsel for all
parties indemnified by such indemnifying party with respect to such claim,
unless in the reasonable judgment of any indemnified party there may be one or
more legal or equitable defenses available to such indemnified party that are in
addition to or may conflict with those available to another indemnified party
with respect to such claim.  Failure to give prompt written notice shall not
release the indemnifying party from its obligations hereunder except to the
extent such party is materially prejudiced thereby.
 
(d)             Contribution.  If the indemnification provided for, in, or
pursuant to, this Section 11 is due in accordance with the terms hereof but is
held by a court to be unavailable or unenforceable in respect of any losses,
claims, damages, liabilities or expenses referred to herein (except, for
purposes of clarity, any exclusions to indemnification expressly provided for in
Section 11(a) or (b)), then each applicable indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages,
liabilities or expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party, on the one hand, and of the
indemnified party, on the other, in connection with the statements or omissions
that result in such losses, claims, damages, liabilities or expenses as well as
any other relevant equitable considerations; provided that no Holder shall be
required to contribute more than its pro rata share of any such
contribution.  The relative fault of the indemnifying party, on the one hand,
and of the indemnified party, on the other, shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party, and
by such party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  In no event shall
the liability of any selling Holder be greater in amount than the amount of net
proceeds received by such Holder upon such sale or the amount that such
indemnifying party would have been obligated to pay by way of indemnification if
the indemnification provided for under Section 11(a) or (b) had been available
under the circumstances.
 
 
-17-

--------------------------------------------------------------------------------

 
 
Section 12.              Participation in Underwritten Offerings.
 
No Person (including the Holders) may participate in any Underwritten Offering
pursuant to a registration effected hereunder unless such Person (a) agrees to
sell such Person’s Registerable Securities on the basis provided in any
underwriting arrangements approved by the initiating Holders (by a majority of
the Registerable Securities that are being registered by such initiating
Holders), in the case of any Underwritten Offering pursuant to a Demand Request
or Shelf Takedown, or by the Company, in any other case and (b) completes and
executes all customary questionnaires, customary powers of attorney, customary
indemnities, customary underwriting agreements, customary lock-ups and other
customary documents reasonably required under the terms of such underwriting
arrangements; provided, that no Holder of Registerable Securities included in
any Underwritten Offering shall be required to make any representations or
warranties to the Company or the underwriters (other than representations and
warranties regarding such Holder, such Holder’s ownership of its Shares to be
sold in the Underwritten Offering and such Holder’s intended method of
distribution) or to undertake any indemnification obligations to the Company or
the underwriters with respect thereto, except as otherwise provided in Section
11.
 
Section 13.              Securities Act Restrictions.
 
The Registerable Securities are restricted securities under the Securities Act
and may not be offered or sold except pursuant to an effective Registration
Statement or an available exemption from registration under the Securities
Act.  Accordingly, the Holders shall not, directly or through others, offer or
sell any Registerable Securities except pursuant to a Registration Statement as
contemplated herein or pursuant to Rule 144 or another exemption from
registration under the Securities Act, if available.  Prior to any transfer of
Registerable Securities other than pursuant to an effective Registration
Statement, the Holder seeking to transfer Registerable Securities shall notify
the Company of such transfer and the Company may require the Holder to provide,
prior to such transfer, such evidence that the transfer will comply with the
Securities Act as the Company may reasonably request.  The Company may impose
stop-transfer instructions with respect to any Registerable Securities that are
to be transferred in contravention of this Agreement. Any certificates
representing the Registerable Securities may bear a legend (and the Company’s
share registry may bear a notation) referencing the restrictions on transfer
contained in this Agreement, until such time as such securities have ceased to
be, or are to be transferred in a manner that results in their ceasing to be,
Registerable Securities.  The legend will be in substantially the following
form:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM REASONABLY SATISFACTORY TO
THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF
1933.
 
 
-18-

--------------------------------------------------------------------------------

 
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE MERGER AGREEMENT
AND PLAN OF REORGANIZATION, DATED AS OF JUNE 12, 2013, BY AND AMONG ASCEND
ACQUISITION CORP., ASCEND MERGER SUB, LLC, ASCEND MERGER SUB, INC., KITARA
MEDIA, LLC, NEW YORK PUBLISHING GROUP, INC. AND THOSE CERTAIN SECURITYHOLDERS
PARTY THERETO (AS IT MAY BE AMENDED AND SUPPLEMENTED FROM TIME TO TIME, THE
“MERGER AGREEMENT”). THE MERGER AGREEMENT CONTAINS, AMONG OTHER THINGS, CERTAIN
PROVISIONS RELATING TO THE TRANSFER OF THE SHARES SUBJECT TO SUCH MERGER
AGREEMENT. NO TRANSFER, SALE, DISTRIBUTION, ASSIGNMENT, PLEDGE, HYPOTHECATION OR
OTHER DISPOSITION OF THE SHARES REPRESENTED BY THIS CERTIFICATE, DIRECTLY OR
INDIRECTLY, MAY BE MADE EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF THE MERGER
AGREEMENT. THE HOLDER OF THIS CERTIFICATE, BY ACCEPTANCE OF THIS CERTIFICATE,
AGREES TO BE BOUND BY ALL SUCH PROVISIONS OF THE MERGER AGREEMENT.”
 
Subject to the provisions of this Section 13, the Company will replace any such
legended certificates with unlegended certificates promptly upon request by any
Holder in order to facilitate a lawful transfer or at any time after such shares
cease to be Registerable Securities or are exempt from registration under the
Securities Act.
 
Section 14.              Miscellaneous.
 
(a)      Notices.  Whenever notice is required or permitted by this Agreement to
be given, such notice shall be in writing and given in accordance with this
Section 14 (a).  Each proper notice shall be effective upon any of the
following: (i) personal delivery to the recipient, (ii) when telecopied or
emailed to the recipient if the telecopy is promptly confirmed by automated or
telephone confirmation thereof or if the email is promptly confirmed by email or
telephone confirmation thereof or (iii) one business day after being sent to the
recipient by reputable overnight courier service (charges prepaid).  Notice to
the Company or any Holder shall be sent to such Person at the applicable address
set forth below:
 
If to the Company:


Ascend Acquisition Corp.
525 Washington Avenue
26th Floor
Jersey City, NJ  07310
Telephone:  201-539-2201
 
 
-19-

--------------------------------------------------------------------------------

 
 
With a copy to (which shall not constitute notice):


Graubard Miller
405 Lexington Avenue
New York, New York 10174-1901
Telephone: 212-818-8661
Telecopy: 212-818-8881
Attention: David Alan Miller
Email: dmiller@graubard.com


If to the Signing Holders:


Selling Source, LLC
c/o London Bay Capital, LLC
15 Funston Street
San Francisco, CA 94104
Telephone: (415) 292-1700
Telecopy:  (415) 962-0762
Attention:  Sam Humphreys


With a copy to (which shall not constitute notice):


Sullivan & Cromwell LLP
125 Broad Street
New York, NY  10004
Attention:  Scott D. Miller
Telephone: 212-558-3109
Telecopy: 212-291-9101
Email: MillerSC@sullcrom.com


and


Robert S.K. Regular
C/o Kitara Media, LLC
525 Washington Avenue
26th Floor
Jersey City, NJ  07310
Telephone:  201-539-2201
Email:  bob@kitaramedia.com
                                

Any party may change the address or the Persons to whom notices or copies
hereunder shall be directed by providing written notice of such change to the
other parties hereto in accordance with this Section 14(a).
 
 
-20-

--------------------------------------------------------------------------------

 
 
(b)             Amendment; Waiver.  This Agreement may be amended only by an
instrument in writing signed by the Company and the Holders party to this
Agreement holding a majority of all Shares on a fully diluted basis held by such
Holders.  This Agreement and any provision hereof may be waived as to any party
against whom the waiver is to be effective only by a writing signed by such
party.  The failure of any party to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.
 
(c)             Entire Agreement.  This Agreement contains the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes and replaces all other prior agreements, written or oral, among the
parties hereto with respect to the subject matter hereof.
 
(d)             Governing Law; Submission to Jurisdiction; Selection of Forum;
Waiver of Trial by Jury.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (including Section 5-1401 of
the New York General Obligations Law) without regard to principles of conflicts
of law thereof. Each party agrees that it shall bring any action, suit, demand
or proceeding (including counterclaims) in respect of any claim arising out of
or related to this Agreement or the transactions contemplated hereby,
exclusively in the United States District Court for the Southern District of New
York or any New York State court, in each case, sitting in the borough of
Manhattan (the “Chosen Courts”), and solely in connection with claims arising
under this Agreement or the transactions contemplated hereby (i) irrevocably
submits to the exclusive jurisdiction of the Chosen Courts, (ii) waives any
objection to laying venue in any such action, suit, demand or proceeding in the
Chosen Courts, (iii) waives any objection that the Chosen Courts are an
inconvenient forum or do not have jurisdiction over any party and (iv) agrees
that service of process upon such party in any such action, suit, demand or
proceeding shall be effective if notice is given in accordance with Section
14(a).  Each party irrevocably waives any and all right to trial by jury in any
action, suit, demand or proceeding (including counterclaims) arising out of or
related to this Agreement or the transactions contemplated hereby.
 
(e)             Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement.
 
(f)             Successors and Assigns.  Except as otherwise expressly provided
herein, this Agreement shall be binding upon and benefit the Company, each
Holder and their respective successors and permitted assigns.
 
(g)             Headings.  The heading references herein and the table of
contents hereof are for convenience purposes only, and shall not be deemed to
limit or affect any of the provisions hereof.
 
 
-21-

--------------------------------------------------------------------------------

 
 
(h)             Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.  If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (i) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (ii) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.


[Signature page follows.]
 
 
-22-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed by
each of the parties hereto as of the date first written above.
 

 
ASCEND ACQUISITION CORP.
     
By:
/s/ Craig dos Santos
   
Name: Craig dos Santos
   
Title: Chief Executive Officer




 
SELLING SOURCE, LLC
     
By:
/s/ Sam Humphreys
   
Name: Sam Humphreys
   
Title: Chairman

 

 
/s/ Robert Regular
 
Robert Regular

 
[Signature  page to Registration Rights Agreement]
 
 
-23-

--------------------------------------------------------------------------------